Exhibit 99.1 FORESIGHT ENERGY WITHDRAWS PERSONNEL FROM DEER RUN MINE ST. LOUIS, Missouri — (PR NEWSWIRE) — December 2, 2015 — Foresight Energy LP (NYSE: FELP) (“Foresight”) reported today that on November 25, 2015 it withdrew underground mining personnel from its Deer Run Mine due to elevated carbon monoxide readings.Mine personnel are attempting to suppress the event that has resulted in the elevated carbon monoxide readings by injecting nitrogen and foam from the surface. Once the elevated carbon monoxide readings are reduced and stabilized, Foresight will work with the regulatory agencies to develop a plan to reenter the mine and continue with its efforts to extract the longwall equipment from the current longwall panel and to seal the district. If mine personnel are unable to reenter the mine for a prolonged period, the Partnership’s ability to satisfy sales commitments could be negatively impacted.
